Exhibit 10.2
 
 
 
SECOND AMENDED AND RESTATED LINE OF CREDIT
PROMISSORY NOTE
 
$5,000,000.00
October 24, 2012



FOR VALUE RECEIVED, WILHELMINA INTERNATIONAL, INC., a Delaware corporation
(“Borrower”), having an address at 200 Crescent Court, Suite 1400, Dallas,
Texas  75201 hereby promises to pay to the order of AMEGY BANK NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns and any subsequent holders of this Note, “Lender”), as hereinafter
provided, the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00)
or so much thereof as may be advanced by Lender from time to time hereunder to
or for the benefit or account of Borrower, together with interest thereon at the
Note Rate (as hereinafter defined), and otherwise in strict accordance with the
terms and provisions hereof.
 
1.           DEFINITIONS
 
1.1           Definitions.  As used in this Note, the following terms shall have
the following meanings:
 
“Applicable Margin” means one percent (1.0%) per annum.
 
“Applicable Rate” means the Base Rate plus the Applicable Margin.
 
“Base Rate” means for any day, a rate of interest equal to the Prime Rate for
such day.
 
“Borrower” has the meaning set forth in the introductory paragraph of this Note.
 
“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed.  Unless otherwise provided, the term “days” when used
herein means calendar days.
 
“Change” means (a) any change after the date of this Note in the risk based
capital guidelines applicable to Lender, or (b) any adoption of or change in any
other law, governmental or quasi governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Note that affects capital adequacy or the amount of
capital required or expected to be maintained by Lender or any entity
controlling Lender.
 
“Charges” means all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.
 
“Credit Agreement” means the Credit Agreement dated April 20, 2011, executed by
Lender and Borrower, as amended, and as may be further, modified, amended,
renewed, extended, and restated from time to time.
 
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.
 
 
 

--------------------------------------------------------------------------------

 
 
“Default Interest Rate” means a rate per annum equal to the Note Rate plus four
percent (4%), but in no event in excess of the Maximum Rate.
 
“Event of Default” has the meaning set forth in the Credit Agreement.
 
“Lender” has the meaning set forth in the introductory paragraph of this Note.
 
“Loan Documents” has the meaning set forth in the Credit Agreement.
 
“Maturity Date” means October 24, 2015.
 
“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law).  The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law.  Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.
 
“Note” means this Note.
 
“Note Rate” means the rate equal to the lesser of (a) the Maximum Rate or (b)
the Applicable Rate.
 
“Payment Date” means the first day of each and every calendar month during the
term of this Note.
 
“Prime Rate” means, for any day, the rate of interest per annum quoted in the
“Money Rates” section of The Wall Street Journal from time to time and
designated as the “Prime Rate.”  If such prime rate, as so quoted is split
between two or more different interest rates, then the Prime Rate shall be the
highest of such interest rates.  If such prime rate shall cease to be published
or is published infrequently or sporadically, then the Prime Rate shall be the
rate of interest per annum established from time to time by Lender and
designated as its base or prime rate, which may not necessarily be the lowest
interest rate charged by Lender and is set by Lender in its sole discretion.
 
“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Lender pursuant to the Loan Documents or any other communication or
writing by or between Borrower and Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, except such
indebtedness which has been paid or is payable by Borrower to Lender under this
Note.
 
1.2           Rules of Construction.  Any capitalized term used in this Note and
not otherwise defined herein shall have the meaning ascribed to such term in the
Credit Agreement.  All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.  All personal pronouns used herein, whether used
in the masculine, feminine or neutral gender, shall include all other genders;
the singular shall include the plural and vice versa.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.    PAYMENT TERMS
 
2.1           Payment of Principal and Interest; Revolving Nature.  All accrued
but unpaid interest on the principal balance of this Note outstanding from time
to time shall be payable on each Payment Date commencing November 1, 2012.  The
then outstanding principal balance of this Note and all accrued but unpaid
interest thereon shall be due and payable on the Maturity Date.  Borrower may
from time to time during the term of this Note borrow, partially or wholly repay
its outstanding borrowings, and reborrow, subject to all of the limitations,
terms and conditions of the Credit Agreement; provided, however, that the total
outstanding borrowings under this Note shall not at any time exceed the
principal amount stated above.  The unpaid principal balance of this Note at any
time shall be the total amount advanced hereunder by Lender less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by Lender or otherwise noted in Lender’s records, which
notations shall be, absent manifest error, conclusive evidence of the amounts
owing hereunder from time to time.
 
2.2          Application.  Except as expressly provided herein to the contrary,
all payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any expenses, costs or obligations (other
than the outstanding principal balance hereof and interest hereon) for which
either Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (b) the payment of accrued
but unpaid interest hereon; and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (a), (b) or (c) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.
 
2.3           Payments.  All payments under this Note made to Lender shall be
made in immediately available funds at 2501 N. Harwood, Suite 1600, Dallas,
Texas 75201 (or at such other place as Lender, in Lender’s sole discretion, may
have established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private.  Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full.  Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. (Dallas, Texas time) on a
Business Day shall not be credited until the next succeeding Business Day.  If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day.  Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.
 
Borrower authorizes Lender to effect payments due hereunder by debiting
Borrower’s account(s) at Lender, which authorization shall not affect the
obligation of Borrower to pay such sums when due, without notice, if there are
insufficient funds in such account(s) to make payment in full on the due date,
or if Lender fails to debit the account(s).
 
 
 

--------------------------------------------------------------------------------

 
    2.4    Computation Period.  Interest on the indebtedness evidenced by this
Note shall be computed on the basis of a three hundred sixty (360) day year and
shall accrue on the actual number of days elapsed for any whole or partial month
in which interest is being calculated.  In computing the number of days during
which interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof.  Each determination by Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.
 
    2.5          Prepayment.  Borrower shall have the right to prepay, at any
time and from time to time, without fee, premium or penalty, all or any portion
of the outstanding principal balance hereof; provided, however, that such
prepayment shall also include any and all accrued but unpaid interest on the
amount of principal being so prepaid through and including the date of
prepayment, plus any other sums which have become due to Lender under the other
Loan Documents on or before the date of prepayment, but which have not been
fully paid.  Prepayments of principal shall be applied in inverse order of
maturity.
 
    2.6           Unconditional Payment.  Borrower is and shall be obligated to
pay all principal, interest and any and all other amounts which become payable
under this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever.  If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
 
    2.7           Partial or Incomplete Payments.  Remittances in payment of any
part of this Note other than in the required amount in immediately available
funds at the place where this Note is payable shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Lender in full in accordance herewith and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Lender of any payment in an amount less than the full
amount then due shall be deemed an acceptance on account only, and the failure
to pay the entire amount then due shall be and continue to be an Event of
Default in the payment of this Note.
 
    2.8           Default Interest Rate.  For so long as any Event of Default
exists under this Note or under any of the other Loan Documents, regardless of
whether or not there has been an acceleration of the indebtedness evidenced by
this Note, and at all times after the maturity of the indebtedness evidenced by
this Note (whether by acceleration or otherwise), and in addition to all other
rights and remedies of Lender hereunder, interest shall accrue on the
outstanding principal balance hereof at the Default Interest Rate, and such
accrued interest shall be immediately due and payable.  Borrower acknowledges
that it would be extremely difficult or impracticable to determine Lender’s
actual damages resulting from any late payment or Event of Default, and such
late charges and accrued interest are reasonable estimates of those damages and
do not constitute a penalty
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.9   Change.  If Lender determines that the amount of capital required or
expected to be maintained by Lender or any entity controlling Lender, is
increased as a result of a Change, then, within fifteen (15) days of demand by
Lender, Borrower shall pay to Lender the amount necessary to compensate Lender
for any shortfall in the rate of return on the portion of such increased capital
that Lender determines is attributable to this Note or the principal amount
outstanding hereunder (after taking into account Lender’s policies as to capital
adequacy).
 
3.           EVENT OF DEFAULT AND REMEDIES
 
3.1           Remedies.  Upon the occurrence of an Event of Default, Lender
shall have the right to exercise any rights and remedies set forth in the Credit
Agreement and the other Loan Documents.
 
3.2           WAIVERS.  EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO
THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE
AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION.  BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.
 
4.           GENERAL PROVISIONS
 
4.1           No Waiver; Amendment.  No failure to accelerate the indebtedness
evidenced by this Note by reason of an Event of Default hereunder, acceptance of
a partial or past due payment, or indulgences granted from time to time shall be
construed (a) as a novation of this Note or as a reinstatement of the
indebtedness evidenced by this Note or as a waiver of such right of acceleration
or of the right of Lender thereafter to insist upon strict compliance with the
terms of this Note, or (b) to prevent the exercise of such right of acceleration
or any other right granted under this Note, under any of the other Loan
Documents or by any applicable laws.  Borrower hereby expressly waives and
relinquishes the benefit of any statute or rule of law or equity now provided,
or which may hereafter be provided, which would produce a result contrary to or
in conflict with the foregoing.  The failure to exercise any remedy available to
Lender shall not be deemed to be a waiver of any rights or remedies of Lender
under this Note or under any of the other Loan Documents, or at law or in
equity.  No extension of the time for the payment of this Note or any
installment due hereunder, made by agreement with any person now or hereafter
liable for the payment of this Note, shall operate to release, discharge,
modify, change or affect the original liability of Borrower under this Note,
either in whole or in part, unless Lender specifically, unequivocally and
expressly agrees otherwise in writing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.2   Interest Provisions.
 
(a)           Savings Clause.  It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the Maximum Rate or amount of interest payable on
the indebtedness evidenced by this Note and the Related Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to this Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
(ii) contracted for, charged, taken, reserved or received by reason of Lender’s
exercise of the option to accelerate the maturity of this Note and/or the
Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of this Note and/or
the Related Indebtedness, then it is Borrower’s and Lender’s express intent that
all amounts charged in excess of the Maximum Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Rate theretofore
collected by Lender shall be credited on the principal balance of this Note
and/or the Related Indebtedness (or, if this Note and all Related Indebtedness
have been or would thereby be paid in full, refunded to Borrower), and the
provisions of this Note and the other Loan Documents shall immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, that if
this Note has been paid in full before the end of the stated term of this Note,
then Borrower and Lender agree that Lender shall, with reasonable promptness
after Lender discovers or is advised by Borrower that interest was received in
an amount in excess of the Maximum Rate, either refund such excess interest to
Borrower and/or credit such excess interest against this Note and/or any Related
Indebtedness then owing by Borrower to Lender.  Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against this Note and/or the Related Indebtedness then owing by
Borrower to Lender.  All sums contracted for, charged, taken, reserved or
received by Lender for the use, forbearance or detention of any debt evidenced
by this Note and/or the Related Indebtedness shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note and/or the Related Indebtedness (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of this Note and/or the Related Indebtedness does
not exceed the Maximum Rate from time to time in effect and applicable to this
Note and/or the Related Indebtedness for so long as debt is
outstanding.  Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Ceiling Election.  To the extent that Lender is relying on Chapter
303 of the Texas Finance Code to determine the Maximum Rate payable on the Note
and/or any other portion of the Obligations, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as
amended.  To the extent United States federal law permits Lender to contract
for, charge, take, receive or reserve a greater amount of interest than under
Texas law, Lender will rely on United States federal law instead of such Chapter
303 for the purpose of determining the Maximum Rate.  Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Rate under such Chapter 303 or under other applicable law by giving
notice, if required, to Borrower as provided by applicable law now or hereafter
in effect.
 
4.3           WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.
 
4.4           GOVERNING LAW; VENUE; SERVICE OF PROCESS.  THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS;
PROVIDED THAT LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW.  THIS AGREEMENT
HAS BEEN ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL
PURPOSES IN DALLAS COUNTY, TEXAS.  THE PARTIES HEREBY AGREE THAT ANY LAWSUIT,
ACTION, OR PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY, OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY,
TEXAS.  BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING
BROUGHT IN ANY SUCH COURT, AND (C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR
HEREAFTER HAVE THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  EACH OF THE
PARTIES HERETO AGREE THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED AT THE ADDRESS FOR NOTICES REFERENCED
IN SECTION 11.11 OF THE CREDIT AGREEMENT.
 
4.5           Relationship of the Parties.  Notwithstanding any prior business
or personal relationship between Borrower and Lender, or any officer, director
or employee of Lender, that may exist or have existed, the relationship between
Borrower and Lender is solely that of debtor and creditor, Lender has no
fiduciary or other special relationship with Borrower, Borrower and Lender are
not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.
 
4.6           Successors and Assigns.  The terms and provisions hereof shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors, successors in
title and assigns, whether by voluntary action of the parties, by operation of
law or otherwise, and all other persons claiming by, through or under them.  The
terms “Borrower” and “Lender” as used hereunder shall be deemed to include their
respective heirs, executors, legal representatives, successors, successors in
title and assigns, whether by voluntary action of the parties, by operation of
law or otherwise, and all other persons claiming by, through or under them.
 
4.7           Time is of the Essence.  Time is of the essence with respect to
all provisions of this Note and the other Loan Documents.
 
4.8           Headings.  The Section and Subsection titles hereof are inserted
for convenience of reference only and shall in no way alter, modify, define,
limit, amplify or be used in construing the text, scope or intent of such
Sections or Subsections or any provisions hereof.
 
4.9           Controlling Agreement.  In the event of any conflict between the
provisions of this Note and the Credit Agreement, it is the intent of the
parties hereto that the provisions of the Credit Agreement shall control.  In
the event of any conflict between the provisions of this Note and any of the
other Loan Documents (other than the Credit Agreement), it is the intent of the
parties hereto that the provisions of this Note shall control.  The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party which drafted
same.
 
4.10           Notices.  Whenever any notice is required or permitted to be
given under the terms of this Note, the same shall be given in accordance with
Section 7.2 of the Credit Agreement.
 
4.11           Severability.  If any provision of this Note or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of this Note nor the
application of such provision to other persons or circumstances nor the other
instruments referred to herein shall be affected thereby, but rather shall be
enforced to the greatest extent permitted by applicable law.
 
4.12           Right of Setoff.  In addition to all Liens upon and rights of
setoff against the money, securities, or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a Lien upon and a right of setoff against all money,
securities, and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such Lien and right of setoff may be
exercised without demand upon or notice to Borrower.  No Lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such Lien, or
by any delay in so doing, and every right of setoff and Lien shall continue in
full force and effect until such right of setoff or Lien is specifically waived
or released by an instrument in writing executed by Lender.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.13           Costs of Collection.  If any holder of this Note retains an
attorney at law in connection with any Event of Default or at maturity or to
collect, enforce, or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including, but not limited to, reasonable
attorneys’ fees.
 
4.14           Statement of Unpaid Balance.  At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form satisfactory to Lender, stating the unpaid balance of the
indebtedness evidenced by this Note and the Related Indebtedness and that there
are no offsets or defenses against full payment of the indebtedness evidenced by
this Note and the Related Indebtedness and the terms hereof, or if there are any
such offsets or defenses, specifying them.
 
4.15           FINAL AGREEMENT.  THIS NOTE AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.16           Arbitration.  All disputes, claims and controversies arising from
this Note shall be governed by the terms of Section 7.15 of the Credit
Agreement.
 
4.17           Amendment and Restatement.  This Note is executed (a) in part in
amendment and restatement and not in extinguishment or novation of that of
certain Amended and Restated Line of Credit Promissory Note dated January 1,
2012, in the stated principal amount of $1,500,000.00, executed by Borrower and
payable to the order of Lender (the “Existing Note”) and (b) in part, represents
an additional extension of credit to Borrower from Lender.  Borrower agrees that
this Note is not intended to and shall not constitute a novation of the Existing
Note or any other indebtedness secured by the Security Agreement (as defined in
the Credit Agreement) (such Existing Note and indebtedness, as amended and
restated by this Note continues to be secured by such Security Agreement and all
other liens and security interests granted pursuant to the Loan Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.
 
BORROWER:
 
WILHELMINA INTERNATIONAL, INC.,
 
a Delaware corporation
 
By:    /s/ John Murray
John Murray
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 